In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2809 
MARILYN O. MARSHALL, 
                                                 Trustee‐Appellant, 

                                 v. 

DENISE L. BLAKE, 
                                                   Debtor‐Appellee. 
                     ____________________ 

       Appeal from the United States Bankruptcy Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 16‐22368 — Deborah L. Thorne, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 15, 2018 — DECIDED MARCH 22, 2018 
                 ____________________ 

    Before BAUER, FLAUM, and MANION, Circuit Judges. 
   FLAUM, Circuit Judge. Appellee Denise L. Blake is a below‐
median income debtor who filed for Chapter 13 bankruptcy. 
In her proposed bankruptcy plan, Blake sought to retain her 
annual earned income tax credit and a portion of her tax over‐
withholdings. Trustee Marilyn O. Marshall objected to confir‐
mation of Blake’s plan, arguing that Blake is required to turn 
over  her  entire  tax  refund  for  use  as  additional  plan  pay‐
2                                                            No. 17‐2809 

ments.  The  bankruptcy  court  confirmed  the  plan  over  Mar‐
shall’s objection. In doing so, it agreed with Marshall that tax 
credits are income under the Bankruptcy Code that must be 
taken  into  account  when  calculating  the  debtor’s  projected 
disposable  income  for  plan  payments.  However,  the  bank‐
ruptcy court held that Blake could retain her tax refund if she 
prorated it as monthly income and offset it with reasonably 
necessary expenses to be incurred  throughout  the  year.  The 
bankruptcy  court  certified  the  case  for  direct  appeal  to  this 
court. For the reasons below, we affirm.  
                                            I. Background 
      A. Blake’s Income, Expenses, and Bankruptcy Plan 
    Blake is a single mother who lives in subsidized housing 
with her three dependent children. She has worked as a secu‐
rity  officer  for  more  than  six  years.  As  a  low‐income  wage 
earner,  Blake  consistently  qualifies  to  receive  the  earned  in‐
come tax credit.  
    On July 12, 2016, Blake filed for bankruptcy under Chapter 
13. According to her Form 122C‐1, Blake’s current monthly in‐
come (“CMI”) is $2,512, or $30,144 annually.1 This falls well 
below the median income in Illinois for a household of four, 
which is $86,921 annually. When calculating her monthly in‐
come on her Schedule I,2 Blake included a pro‐rata share of 


                                                 
      1  CMI is the debtor’s average monthly income during the six‐month 

“look‐back” period before they filed their bankruptcy petition. The Form 
122‐C is used to determine whether a debtor’s income is above‐median or 
below‐median and which commitment period is required.  
      2 Schedule I requires the debtor to report gross monthly income from 

all sources. The income listed on Schedule I is not the same as a debtor’s 
No. 17‐2809                                                                  3 

her  anticipated  earned  income  tax  credit  for  the  following 
year in the amount of $168.50.  Blake also filed a Schedule J3 
listing her ongoing monthly expenses. After subtracting pay‐
roll deductions and expenses from her monthly income, Blake 
was  left  with  $119.91  of  disposable  income  each  month  to 
make plan payments to her creditors.  
   On July 26, 2016, Blake filed her original Chapter 13 plan, 
which proposed monthly plan payments of $119 for thirty‐six 
months, for a total of $4,284. Her plan also included the fol‐
lowing provision:  
            For  each  year  that  the  case  is  pending,  Debtor 
            will submit a copy of her federal income tax re‐
            turn  to  the  Trustee  by  April  30  of  each  year. 
            Debtor shall tender to the trustee the amount of 
            any federal tax refund within 14 calendar days 
            of receipt, except that Debtor shall be permitted 
            to  keep  the  amount  of  any  earned  income  tax 
            credit. For tax year 2016, Debtor shall tender to 
            the trustee (1/2) of any federal tax refund within 
            14 days, excluding the earned income tax credit.  
   On September 8, 2016, the trustee filed a motion to dismiss 
Blake’s  case  for  failing  to  correctly  list  her  income  and  ex‐
penses and failing to confirm her plan in a timely manner. A 


                                                 
CMI because (1) it includes income from sources like social security bene‐
fits, which are expressly excluded from CMI, and (2) it does not reflect an 
average of the debtor’s gross income during the six months before the pe‐
tition date. See In re Morales, 563 B.R. 867, 870, n.2 (Bankr. N.D. Ill. 2017). 
      3  Schedule J requires debtors to estimate their monthly expenses for 

themselves and their dependents as of the date they file for bankruptcy.  
4                                                       No. 17‐2809 

week later, Blake filed an amended Schedule I to reflect a de‐
crease  in  her  income  due  to  fewer  overtime  hours.  She  also 
filed an amended Schedule J. After these amendments, Blake’s 
monthly  disposable  income  for  plan  payments  was  $74.75. 
She  proposed  a  new  plan  under  which  she  would  pay  the 
trustee  $119  for  two  months  and  then  $74  for  forty‐eight 
months, for a total of $3,790. 
     B. Trustee’s  Objection  and  Bankruptcy  Court’s  Memo‐
        randum Order 
    On January 20, 2017, the trustee objected to confirmation 
of Blake’s plan. Specifically, the trustee argued that Blake was 
not committing all of her projected disposable income to the 
plan because she was retaining her tax refund. The trustee ar‐
gued that the entire tax refund should be turned over to the 
trustee to be used for additional plan payments. In response, 
Blake asserted that she should be allowed to keep the earned 
income tax credit because it does not count as income under 
the  Bankruptcy  Code.  The  bankruptcy  court  consolidated 
Blake’s  case  with  two  other  cases  to  consider  the  issue  of 
whether a debtor may retain some or all of a tax refund that 
includes tax credits.  
     On March 16, 2017, the bankruptcy court issued a memo‐
randum order overruling the trustee’s objection. The court ex‐
plained that the portion of a tax refund attributable to over‐
withholdings is automatically included in the debtor’s income 
because it is calculated using a debtor’s gross income prior to 
tax  withholding.  In  addition,  the  court  held  that  tax  credits 
are  also  considered  income  under  the  Bankruptcy  Code. 
Thus, the court required Blake to include a prorated version 
of her annual tax credit as monthly income on her Schedule I 
(i.e., the annual tax credit divided by twelve months). At the 
No. 17‐2809                                                                   5 

same time, however, the court allowed Blake to offset that ad‐
ditional income by adding monthly prorated versions of rea‐
sonably  necessary  expenses  to  be  incurred  throughout  the 
year on her Schedule J. In effect, this allowed Blake to retain 
some,  or  even  all,  of  her  tax  credit.  The  court  stated  that  as 
long as the offsetting expenses were reasonably necessary, it 
would confirm Blake’s plan without requiring payment of ex‐
pected tax credits. 
     C. Blake’s Amended Schedules and Bankruptcy Plan 
    Pursuant  to  the  bankruptcy  court’s  order,  Blake  filed 
amended schedules on April 4, 2017. In her amended Sched‐
ule I, Blake increased her prorated earned income tax credit 
from $168.50 per month to $311 per month. In addition, Blake 
added  prorated  monthly  tax  over‐withholdings  of  $100.4  In 
her amended Schedule J, Blake added the following monthly 
prorated expenses: $132 for medical and dental expenses; $40 
for shoes and clothing for her two sons (down from $85); $104 
for new beds and furniture for her sons; and $43 for gradua‐
tion expenses for her sons (including a school trip and prom). 
Once these expenses were deducted from her income, Blake 
had $102 in disposable income each month to make plan pay‐
ments.  
   Blake  then  filed  an  amended  bankruptcy  plan.  Her  new 
plan proposed making payments to the trustee of $119 for two 


                                                 
     4  Blake  estimated  these  amounts  based  on  her  2015  tax  refund,  in 

which  she  received an earned  income  tax  credit  of $4,050 and  tax  over‐
withholdings of $2,661. However, she noted that she expected her earned 
income tax credit to be reduced in coming years due to the age and student 
status of her qualifying dependents. 
6                                                                     No. 17‐2809 

months, $74 for seven months, and $102 for fifty‐one months, 
for a total of $5,958.5  
     D. The Bankruptcy Court’s Confirmation Order 
   On May 3, 2017, the bankruptcy court held a hearing on 
the confirmation of Blake’s plan. During the hearing, Blake’s 
counsel  explained  that  the  monthly  prorated  furniture  ex‐
pense  was  necessary  because  Blake’s  two  nineteen‐year‐old 
sons had previously been sleeping on air mattresses, their bed 
frames and mattresses are in “incredibly poor condition,” and 
they do not have any dressers. The court noted that “[i]t’s a 
pretty skinny budget overall.” The trustee again objected to 
confirmation. The court overruled the trustee’s objection, stat‐
ing:  
           I think the kids are entitled to sleep on beds that 
           aren’t falling apart. And I think that overall the 
           budget as proposed is pretty skimpy and thin. 
           So I think prorating these will be in the best in‐
           terest of the estate, the best interest of the debtor 
           in terms of hopefully having a plan that actually 

                                                 
     5 On April 27, 2017, Blake filed another amended plan solely to add 

the following language regarding future income tax returns:  
           On or before April 20th of the year following the filing of 
           the case and each year thereafter, Debtor shall submit a 
           copy  of  the  prior  year’s  filed  federal  tax  return  to  the 
           Chapter  13  trustee.  Debtor  shall  be  permitted  to  retain 
           any tax refund (including EITC) up to $4,942. Debtor shall 
           tender to the Trustee the amount of any tax refund in ex‐
           cess of $4,942. Payment of any tax refund (as applicable) 
           to the Trustee shall be treated as additional payment into 
           the  plan  and  must  be  submitted  with  7  (seven)  days  of 
           receipt of such refund by the Debtor. 
No. 17‐2809                                                          7 

       at  the  end  of  the  day  she  can  get  a  discharge. 
       And, meanwhile, creditors will be getting a lit‐
       tle. 
On the same day, the bankruptcy court entered an order con‐
firming Blake’s plan.  
   E. Motion for Certification For Direct Appeal 
    On May 16, 2017, the trustee filed a notice appealing the 
bankruptcy court’s confirmation order. At the same time, the 
trustee filed a motion to certify the order for direct appeal to 
this Court. On June 15, 2017, Blake filed her objection to the 
certification motion.  
    On July 5, 2017, the bankruptcy court denied the certifica‐
tion  motion  without  prejudice.  The  bankruptcy  court  held 
that that, because more than thirty days had passed since the 
notice of appeal was filed, the matter was no longer “pend‐
ing” in the bankruptcy court, but rather in the district court. 
As a result, the bankruptcy court concluded that, under Fed‐
eral Rule of Bankruptcy Procedure 8006(b), it lacked power to 
certify the order for direct appeal. However, the bankruptcy 
court noted that if the district court remanded the case, it was 
prepared  to  enter  an  order  certifying  the  case  for  direct  ap‐
peal. On July 27, 2017, the district court remanded the case to 
the bankruptcy court for further proceedings.  
   On August 28, 2017, the bankruptcy court entered an or‐
der  certifying  the  case  for  direct  appeal  to  this  Court.  The 
court  determined  that  certification  was  appropriate  because 
there is no controlling decision from the Supreme Court or the 
Seventh  Circuit  as  to  whether  tax  credits  are  disposable  in‐
come under the Bankruptcy Code. We subsequently author‐
ized a direct appeal.  
8                                                        No. 17‐2809 

                             II. Discussion 
     We review questions of our jurisdiction de novo. Muratoski 
v.  Holder,  622  F.3d  824,  829  (7th  Cir.  2010).  “We  review  the 
bankruptcy court’s conclusions of law de novo and its factual 
findings for clear error.” Stamat v. Neary, 635 F.3d 974, 979 (7th 
Cir. 2011).  
     A. Jurisdiction  
    As a threshold issue, Blake argues we lack jurisdiction to 
hear this direct appeal because: (1) this case does not actually 
involve  the  legal  question  certified  for  direct  appeal;  (2) the 
trustee failed to file a petition for permission to appeal as re‐
quired by Federal Rule of Appellate Procedure 5; and (3) the 
bankruptcy court lacked authority to certify the direct appeal 
because it did not do so within the time limit in Federal Rule 
of Bankruptcy Procedure 8006(f). These arguments fail. 
        1. This Case Involves the Legal Question Certified for Di‐
           rect Appeal 
    We have jurisdiction to hear direct appeals “if the bank‐
ruptcy court … certif[ies] that … the judgment, order, or de‐
cree involves a question of law as to which there is no control‐
ling decision of the court of appeals for the circuit or of the 
Supreme Court of the United States … and if the court of ap‐
peals  authorizes  the  direct  appeal.”  28  U.S.C. 
§ 158(d)(2)(A)(i); see also, e.g., In re Pajian, 785 F.3d 1161, 1162 
(7th Cir. 2015). Here, the bankruptcy court certified the con‐
firmation order for direct appeal under that provision and we 
subsequently authorized the direct appeal.  
   Nevertheless, Blake maintains that we lack jurisdiction to 
review the confirmation order. Blake initially argued that her 
No. 17‐2809                                                           9 

earned  income  tax  credit  was  not  income  under  the  Bank‐
ruptcy Code, but the bankruptcy court rejected that argument 
in its March 2017 memorandum order. As a result, Blake in‐
cluded  her  earned  income  tax  credit  as  income  in  her 
amended  Chapter  13  plan.  Therefore,  Blake  argues  that,  by 
the  time  her  plan  was  confirmed  in  May  2017,  this  case  no 
longer  “involved”  the  legal  question  that  the  bankruptcy 
court certified for direct appeal.  
    Blake’s argument fails for two reasons. First, our jurisdic‐
tion  under  § 158(d)(2)(A)  turns  on  whether  the  bankruptcy 
court certified that the order involves a question of law that 
warrants  a  direct  appeal.  In  other  words,  under 
§ 158(d)(2)(A), the bankruptcy court gets to determine which 
legal questions are implicated by its own orders and whether 
those  legal  questions  warrant  certification.  Given  the  bank‐
ruptcy court’s familiarity with its own orders, it is in the best 
position to make this determination. Here, by granting certi‐
fication,  the bankruptcy court  implicitly determined  that its 
confirmation  order  involved  the  legal  question  of  whether 
Blake’s earned income tax credit was income under the Bank‐
ruptcy Code.  
    Second, to the extent we get to weigh in on whether certi‐
fication was appropriate by “authoriz[ing] the direct appeal,” 
we agree that the bankruptcy court’s order confirming Blake’s 
plan  “involves”  the  legal  question  certified.  28  U.S.C. 
§ 158(d)(2)(A). Indeed, this legal question was the basis for the 
trustee’s  objection  to  confirmation.  The  court  resolved  that 
question  in  the  trustee’s  favor  and  required  Blake  to  file  an 
amended plan that treated her tax credit as income. Once she 
did  so,  the  court  confirmed  her  plan  in  accordance  with  its 
previous  memorandum  order.  Thus,  the  order  confirming 
10                                                             No. 17‐2809 

Blake’s Chapter 13 plan inherently involved the legal question 
of whether her earned income tax credit is income under the 
Bankruptcy Code.6  
           2. The Trustee’s Failure to File a Petition for Permission to 
              Appeal Was Harmless 
    Federal Rule of Appellate Procedure 57 requires a party to 
file a petition for permission to appeal in the circuit court that 
includes  the  legal  question  presented,  the  relief  sought,  the 
reasons why the appeal should be allowed, a copy of the order 
appealed, and a copy of the district court’s order granting per‐
mission to appeal. Fed. R. App. P. 5. We have generally said 
that  the  requirements  for  perfecting  an  appeal,  including 
those  imposed  by  court  rule,  “are  important  and  should  be 
complied with.” In re Turner, 574 F.3d 349, 354 (7th Cir. 2009).  
    However, we have excused the failure to file a Rule 5 pe‐
tition if the party filed a timely notice of appeal and “no one 
is harmed by the failure.” Id. For example, in Turner we found 
that the trustee’s failure to file a petition for leave to appeal 
was harmless because the appellant‐trustee filed a timely no‐
tice of appeal and the bankruptcy court clerk transmitted the 
                                                 
      6  Although  the  bankruptcy  court  certified  the  confirmation  order 

based on the income classification issue, it acknowledged that this Court 
“has jurisdiction over the entire certified order.” This is evident from the 
text of § 158, which gives us jurisdiction over “final judgments, orders, and 
decrees,” not just the narrow legal issue certified. 28 U.S.C. § 158(d)(2)(A), 
(a)(1). In addition, 28 U.S.C. § 1292(b), which is the equivalent of § 158(d) 
in  non‐bankruptcy  cases,  similarly  “allows  interlocutory  appeal  of  or‐
ders—not interlocutory appeal of issues.” N.Y.C. Health & Hosps. Corp. v. 
Blum, 678 F.2d 392, 396–97 (2d Cir. 1982).  
      7 
      Rule  5  applies  to  direct  appeals  of  bankruptcy  orders  under 
§ 158(d)(2). See Fed. R. App. P. 6(c)(1).  
No. 17‐2809                                                             11 

certification  order  to  this  Court.  See  id.  at  351–52.  We  ex‐
plained:  
           The  material  that  the  bankruptcy  court  trans‐
           mitted  to  this  court  contained  everything  that 
           the  petition  for  review  would  have  con‐
           tained ….  It  contained  information  concerning 
           the  identity  of  the  parties  and  the  order  being 
           appealed  that  the  petition  would  have  con‐
           tained, plus the reasons why this court should 
           grant  leave  to  appeal–for  they  were  the  same 
           reasons that the trustee, in the request for certi‐
           fication  that  he  had  filed  with  the  bankruptcy 
           court, had presented to that court when it asked 
           that court to certify the case for direct appeal to 
           this court. 
Id. at 352. In addition, we noted that the appellee‐debtor did 
not  oppose  the  request  for  certification  below  in  the  bank‐
ruptcy court, and thus did not “miss[] a chance to oppose a 
formal petition for review.” Id. at 354. 
    Here, as in Turner, the trustee’s failure to file a separate pe‐
tition for permission to appeal was harmless. The bankruptcy 
court clerk transmitted the necessary materials to this Court 
just ten days after the bankruptcy court issued the certifica‐
tion order, well before the deadline to file a notice of appeal 
had  elapsed.  As  in  Turner,  these  materials  contained  all  the 
information that a petition for review would have contained.8 
Moreover, although Blake objected to the certification request 
                                                 
     8 Specifically, the bankruptcy court clerk transmitted the order being 

appealed, the notice of appeal, the certification order, and a copy of the 
entire bankruptcy court docket. 
12                                                     No. 17‐2809 

in this case, she filed a brief opposing that request below in 
the bankruptcy court. Thus, like the appellant in Turner, she 
had an opportunity to challenge our jurisdiction.  
       3. The Bankruptcy Court Had Authority to Certify The Di‐
          rect Appeal  
    Rule 8006(f) provides that a request to certify for direct ap‐
peal under § 158(d)(2)(A) “must be filed with the clerk of the 
court where the matter is pending within 60 days after the en‐
try  of  the  judgment,  order,  or  decree.”  Fed.  R.  Bankr.  P. 
8006(f)(1).  “[A]  matter  remains  pending  in  the  bankruptcy 
court for 30 days after the effective date … of the first notice 
of appeal from the judgment, order, or decree for which direct 
review is sought.” Id. 8006(b). After that, the matter is pending 
in the district court. Id. “Only the court where the matter is 
pending … may certify a direct review on request of parties 
or on its own motion.” Id. 8006(d).  
     Here, the trustee filed her notice of appeal and certification 
request in the bankruptcy court on May 16, 2017. However, 
the bankruptcy court did not issue a ruling on the request un‐
til  July  6,  2017.  At  that  point,  more  than  thirty  days  had 
elapsed since the notice of appeal was filed. As a result, the 
matter was no longer “pending” in the bankruptcy court un‐
der Rule 8006(b). Accordingly, the bankruptcy court denied 
the  certification  request  without  prejudice.  However,  the 
bankruptcy court indicated its intention to grant the certifica‐
tion  motion  if  the  district  court  remanded  for  that  purpose. 
The district court subsequently remanded the matter back to 
the bankruptcy court, which then entered the certification or‐
der  on  August  28,  2017.  Blake  argues  that  this  was  an  im‐
proper end‐run around Rule 8006’s “crystal‐clear” thirty‐day 
deadline. 
No. 17‐2809                                                            13 

     Blake’s  argument  is  unpersuasive.  Rule  8008  explicitly 
states that, “[i]f a party files a timely motion in the bankruptcy 
court for relief that the court lacks authority to grant because 
of an appeal that has been docketed and is pending, the bank‐
ruptcy court may … state that the court would grant the mo‐
tion if the court where the appeal is pending remands for that 
purpose.” Fed. R. Bankr. P. 8008(a)(3). If the bankruptcy court 
so  indicates,  “the  district  court  …  may  remand  for  further 
proceedings.” Id. 8008(c). That is exactly what happened here. 
This  result  promotes  the  purpose  of  Rule  8006,  which  is  to 
“give  the  bankruptcy  judge,  who  will  be  familiar  with  the 
matter being appealed, an opportunity to decide whether cer‐
tification for direct review is appropriate.” Fed. R. Bankr. P. 
8006 advisory committee’s note to 2014 amendments.  
    For all these reasons, we have jurisdiction to hear the di‐
rect appeal.  
      B. Tax Credits Are Income Under the Bankruptcy Code 
   If  the  trustee  objects  to  confirmation  of  the  bankruptcy 
plan,  the  court  may  not  approve  the  plan  unless  the  debtor 
pays all of their “projected disposable income” into the plan 
during  the  applicable  commitment  period.9  11  U.S.C. 
§ 1325(b)(1). The Code defines “disposable income” as:  
           current monthly income received by the debtor 
           (other than child support payments, foster care 
           payments, or disability payments for a depend‐
           ent  child  made  in  accordance  with  applicable 
                                                 
     9 Because Blake is a below‐median income debtor, her applicable com‐

mitment period is three years. 11 U.S.C. § 1325(b)(4)(A). However, under 
Blake’s plan, she will pay all of her projected disposable income into the 
plan for five years—a longer commitment period than required.  
14                                                     No. 17‐2809 

       nonbankruptcy  law  to  the  extent  reasonably 
       necessary  to  be  expended  for  such  child)  less 
       amounts  reasonably  necessary  to  be  ex‐
       pended … for the maintenance or support of the 
       debtor or a dependent of the debtor …. 
Id. § 1325(b)(2).  
    In  turn,  the  Code  defines  “current  monthly  income”  as 
“the average monthly income from all sources that the debtor 
receives … without regard to whether such income is taxable 
income” in the six‐month period before the bankruptcy peti‐
tion was filed. Id. § 101(10A)(A). CMI “includes any amount 
paid by any entity other than the debtor … on a regular basis 
for the household expenses of the debtor or the debtor’s de‐
pendents.” Id.  
     Bankruptcy courts in this Circuit agree that tax credits are 
income under the Bankruptcy Code. See In re Morales, 563 B.R. 
867, 872 (Bankr. N.D. Ill. 2017); In re Forbish, 414 B.R. 400, 403 
(Bankr. N.D. Ill. 2009); In re Royal, 397 B.R. 88, 94 (Bankr. N.D. 
Ill. 2008). These courts have reasoned that the statutory defi‐
nition of CMI, which has only a few enumerated exceptions, 
is broad enough to encompass tax credits. Moreover, the stat‐
ute specifically excludes other sources of revenue—for exam‐
ple,  social  security  benefits  and  payments  to  victims  of  war 
crimes—but not tax credits. See 11 U.S.C. § 101(10A)(B). This 
suggests that Congress intended for tax credits to be included 
in the income calculation. See Smith v. Zachary, 255 F.3d 446, 
451 (7th Cir. 2001) (“The general rule of statutory construction 
is that the enumeration of specific exclusions from the opera‐
tion of a statute is an indication that the statute should apply 
to all cases not specifically excluded.” (quoting 2A Sutherland 
Statutory Construction § 47.23)); Royal, 397 B.R. at 94 (“Earned 
No. 17‐2809                                                                      15 

income tax credits were not specifically excluded, which is an 
indication that they are meant to be included.”).  
    Moreover,  the  earned  income  tax  credit  statute  provides 
that  the  credit  “shall  not  be  treated  as  income”  for  the  pur‐
poses of several other federal statutes that provide public as‐
sistance benefits. 26 U.S.C. § 32(l). However, when Congress 
passed the Bankruptcy Abuse Prevention and Consumer Pro‐
tection  Act  (“BAPCPA”)  in  2005,  it  “fail[ed]  to  amend  the 
earned income tax credit statute to exclude the credit from the 
definition of current monthly income.” Royal, 397 B.R. at 94. 
“The implication is that … Congress intended for [the earned 
income tax credit] to be included in the calculation of income.” 
Id. For all these reasons, tax credits must be included in CMI 
when calculating disposable income.10  
     C. Below‐Median  Income  Debtors  May  Prorate  Their 
        Annual  Income  Tax  Refund  And  Associated  Ex‐
        penses  
   Just  because  tax  credits  are  included  in  CMI,  however, 
does not mean the debtor must pay the entire tax credit to the 
trustee  as  disposable  income.  After  all,  disposable  income 

                                                 
     10  The  bankruptcy  court  correctly  noted  that,  unlike  tax  credits,  tax 

over‐withholdings do not represent additional income that must be used 
for plan payments. This is because CMI is calculated from a debtor’s gross 
income prior to tax withholdings. Forbish, 414 B.R. at 403 (“CMI is in es‐
sence  pre‐tax  gross  income.”).  As  a  result,  CMI  “already  includes  a 
debtor’s wages withheld for taxes, and if a debtor has used his CMI (as he 
must) in coming up with his plan payments, there should be no need to 
require him to add in his tax refunds.” Id.; see also Morales, 563 B.R. at 872 
(“If debtors account for their expected income and tax expense correctly 
at the time of confirmation, tax refunds need not be paid as additional plan 
payments.”).  
16                                                          No. 17‐2809 

equals CMI minus the “amounts reasonably necessary to be 
expended … for the maintenance or support of the debtor or 
a dependent of the debtor.” 11 U.S.C. § 1325(b)(2). That brings 
us to the real issue in this case: how debtors should account 
for their annual tax refund when calculating their projected 
disposable income.  
   The  trustee  argues  that  income  tax  refunds  should  be 
turned over to the trustee to make additional plan payments. 
To the extent a debtor wants to retain some or all of the tax 
refund  for  reasonably  necessary  expenses,  the  debtor  must 
move to modify the plan under 11 U.S.C. § 1329. 
    However,  several  bankruptcy  courts  in  this  Circuit  have 
adopted a different practice. See, e.g., Morales, 563 B.R. at 872–
73; In re Gibson, 564 B.R. 608, 610–11 (Bankr. N.D. Ill. 2017). In 
these  cases,  bankruptcy  courts  have  allowed  below‐median 
income debtors like Blake to account for their annual tax re‐
fund before their plan is confirmed. Under this approach, the 
debtor prorates her annual tax refund (i.e., divides the annual 
tax refund by twelve) and adds the resulting amount to her 
CMI.  Then,  the  debtor  prorates  future  expenses  that  the  re‐
fund will be spent on over that twelve‐month period, thus po‐
tentially offsetting the tax refund income as long as her addi‐
tional expenses are reasonably necessary.11 



                                                 
      11 Although the bankruptcy court gave below‐median income debtors 

the option to prorate the income and expenses related to their tax return, 
it did not require them to do so. The court made clear in its certification 
order that it “would not force debtors to prorate their tax‐refund related 
income and expenses if the trustee did not object to another form of treat‐
ment in the plan and the parties were in agreement.”  
No. 17‐2809                                                                       17 

    The bankruptcy court here adopted this practice for a cou‐
ple  reasons. First,  the  court wanted  to  alleviate  the  burdens 
that the motion‐to‐modify process imposes on trustees, debt‐
ors’ counsel, and the court.12 Second, the court sought to pro‐
mote  consistency  across  trustees  who  often  have  different 
practices as to whether a debtor may retain a portion of their 
tax refund.13  
    The trustee argues that this approach is inconsistent with 
§ 1325(b) of the Bankruptcy Code and the Supreme Court’s in‐
terpretation of “projected disposable income” in Hamilton v. 
Lanning, 560 U.S. 505 (2010). The trustee also argues that this 
practice results in plans that are not feasible, accurate, or pro‐
posed in good faith as required by § 1325(a). Finally, the trus‐
tee contends that this procedure frustrates the legislative pur‐
poses of Chapter 13. We disagree. 


                                                 
     12 The court explained that below‐median income debtors often pro‐

pose  plans  with  “extremely  tight”  budgets  that  do  not  consider  all  ex‐
penses to be incurred during the commitment period. As a result, when 
these debtors receive their tax refunds, they move to modify their plans so 
they can use that money for necessary expenses. In fact, the court noted 
that, of the 554 motions to modify it received between January 1, 2016 and 
February 14, 2017, approximately 24% requested retention of tax refunds. 
Not surprisingly, then, the number of motions to modify increases signif‐
icantly  around  tax  season.  According  to  the  bankruptcy  court,  the  top 
three reasons for debtors wishing to keep their refunds were car repairs, 
household expenses, and medical/dental expenses, and the court granted 
the vast majority of those motions (only 2% were denied). 
     13 For example, the trustee in this case requires that debtors turn over 

the  entire  tax  refund,  but  two  other  trustees  in  the  Northern  District  of 
Illinois allow debtors to keep $2,000 of their tax refunds and do not try to 
recover tax credits from low‐income debtors. 
18                                                     No. 17‐2809 

       1. The  Bankruptcy  Court’s  Holding  Is  Consistent  With 
          § 1325(b)  and  the  Supreme  Court’s  Interpretation  Of 
          “Projected Disposable Income”  
     Because the trustee objected to the confirmation of Blake’s 
plan, the court could only confirm the plan if it “provide[d] 
that all of the debtor’s projected disposable income to be received 
in  the  applicable  commitment  period  …  will  be  applied  to 
make  payments  to  unsecured  creditors  under  the  plan.”  11 
U.S.C. § 1325(b)(1)(B) (emphasis added). As explained supra, 
“disposable income” equals CMI minus reasonably necessary 
expenses. Id. § 1325(b)(2). However, the Code does not tell us 
how to calculate projected disposable income. 
    In Lanning, the Supreme Court adopted a “forward‐look‐
ing  approach”  to  the  question.  506  U.S.  at  509.  There,  the 
debtor had received a one‐time buyout from her former em‐
ployer during the six month‐period before she filed for bank‐
ruptcy, which greatly inflated her CMI calculation. Id. at 511. 
The  debtor’s  plan  proposed  monthly  payments  that  were 
more in line with her actual income and ability to pay going 
forward. Id. The trustee objected, arguing that the proper way 
to calculate projected disposable income was to simply mul‐
tiply the debtor’s past average monthly income by the num‐
ber of months in the commitment period. Id. at 511–13. The 
Court acknowledged that this “mechanical approach” is ap‐
propriate “in most cases.” Id. at 513. However, it agreed with 
the  debtor  that,  “in  exceptional  cases,  where  significant 
changes  in  a  debtor’s  financial  circumstances  are  known  or 
virtually  certain, a bankruptcy court has discretion to  make 
an appropriate adjustment.” Id.  
    The Lanning Court provided several reasons for this flexi‐
ble approach. First, the Court relied on “the ordinary meaning 
No. 17‐2809                                                       19 

of the term ‘projected.’” Id. at 513. The Court explained that, 
“[w]hile  a  projection  takes  past  events  into  account,  adjust‐
ments are often made based on other factors that may affect 
the  final  outcome.”  Id.  at  514.  Second,  the  Court  examined 
how the term “projected” is used in other federal statutes, and 
found that “Congress rarely has used it to mean simple mul‐
tiplication.”  Id.  Third,  the  Court  reasoned  that,  if  Congress 
wanted “to mandate simple multiplication,” it could have just 
used the word “multiplied” as it did elsewhere in the Bank‐
ruptcy  Code.  Id.  at  514–15  (citing  11  U.S.C.  §§  704(b)(2), 
707(b)(2),  707(b)(6),  (7)(A),  1325(b)(3)).  Finally,  the  Court 
noted  that,  prior  to  BAPCPA,  courts  multiplied  a  debtor’s 
CMI by the number of months in the commitment period “as 
the first step,” but “also had discretion to account for known 
or virtually certain changes in the debtor’s income.” Id. at 515, 
517 (“[P]re‐BAPCPA  bankruptcy practice reflected a  widely 
acknowledged  and  well‐documented  view  that  courts  may 
take into account known or virtually certain changes to debt‐
ors’  income  or  expenses  when  projecting  disposable  in‐
come.”). The Court found this pre‐BAPCPA bankruptcy prac‐
tice  “telling”  because  courts  “will  not  read  the  Bankruptcy 
Code to erode past bankruptcy practice absent a clear indica‐
tion  that  Congress  intended  such  a  departure.”  Id.  at  517 
(quoting Travelers Cas. & Sur. Co. of America v. Pac. Gas & Elec. 
Co.,  549  U.S.  443,  454  (2008)).  “Congress  did  not  amend  the 
term ‘projected disposable income’ when it passed BAPCPA 
in 2005,” and thus did not clearly indicate a departure from 
this historical practice. Id.  
    The Lanning Court also found that the trustee’s mechanical 
approach  “clashe[d]  repeatedly  with  the  terms  of  11  U.S.C. 
§ 1325.”  Id.  For  instance,  § 1325(b)(1)(B)  states  that  a  bank‐
20                                                     No. 17‐2809 

ruptcy court may overrule a trustee’s objection to confirma‐
tion of a plan if “the plan provides that all of the debtor’s pro‐
jected disposable income to be received in the applicable commit‐
ment  period”  will  be  used  to  make  payments  to  unsecured 
creditors. 11 U.S.C. § 1325(b)(1)(B) (emphasis added). This ad‐
ditional  language  “strongly  favors  the  forward  looking  ap‐
proach.” Lanning, 560 U.S. at 517. In addition, “§ 1325(b)(1) di‐
rects courts to determine projected disposable income ‘as of 
the effective date of the plan,’ which is the date on which the 
plan is confirmed.” Id. at 518 (quoting 11 U.S.C. § 1325(b)(1)). 
The Court explained: “Had Congress intended for projected 
disposable income to be nothing more than a multiple of dis‐
posable income in all cases, we see no reason why Congress 
would not have required courts to determine that value as of 
the filing date of the plan.” Id. Therefore, this language is also 
“more consistent with the view that Congress expected courts 
to consider postfiling information about the debtor’s financial 
circumstances.” Id.  
    As  a  practical  matter,  the  Lanning  Court  noted  that  the 
trustee’s approach “would produce senseless results” in cases 
where  “a  debtor’s  disposable  income  during  the  6‐month 
look‐back period is either substantially lower or higher than 
the debtor’s disposable income during the plan period.” Id. at 
520. If a debtor’s income is unusually high during the look‐
back  period,  the  debtor  will  not  be  able  to  make  plan  pay‐
ments  and  thus  will  be  denied  Chapter  13  protection.  Id.  at 
520–21. Conversely, if the debtor’s income is unusually low 
during  the  look‐back  period,  “the  mechanical  approach 
would deny creditors payments that the debtor could easily 
make.” Id. at 520. For all these reasons, the Court ultimately 
held that, “when a bankruptcy court calculates a debtor’s pro‐
jected disposable income, the court may account for changes 
No. 17‐2809                                                                   21 

in the debtor’s income or expenses that are known or virtually 
certain at the time of confirmation.” Id. at 524. 
    The  trustee  points  out  that  Blake  is  a  below‐median  in‐
come  debtor,  whereas  the  debtor  in  Lanning  was  an  above‐
median income debtor. Although the Bankruptcy Code treats 
these two kinds of debtors differently in at least one respect,14 
the trustee fails to explain why Lanning’s holding would not 
apply equally to below‐median income debtors. As the trus‐
tee herself acknowledges, this case is similar to Lanning in that 
Blake’s CMI during the six‐month look‐back period did not 
accurately represent her post‐confirmation income. Thus, the 
Lanning Court’s reasoning applies with equal force to below‐
median income debtors.
    Here, the bankruptcy court properly followed Lanning to 
calculate  Blake’s  projected  disposable  income.  Although 
Blake did not receive a tax refund during her six‐month look‐
back period, it is virtually certain that she will be entitled to 
an earned income tax credit each year during her commitment 
period.  The  earned  income  tax  credit  statute  provides  a  re‐
fundable  credit  as  a  percentage  of  every  dollar  earned,  and 
the percentage received depends on the number of qualifying 

                                                 
     14 “[T]he disposable income calculation under § 1325(b)(2) for below‐

median  debtors  differs  slightly  from  the  calculation  for  above‐median 
debtors.”  In  re  Brooks,  784  F.3d  380,  384  n.3  (7th  Cir.  2015).  BAPCPA 
adopted the standardized means test for above‐median debtors. Id. at 385. 
Under  that  test,  many  of  an  above‐median  income  debtor’s  major  ex‐
penses, such as housing, utilities, food, and transportation are based upon 
IRS standards. See Ransom v. FIA Card Servs., N.A., 562 U.S. 61, 66 & n.2 
(2011). In contrast, below‐median income debtors “must prove on a case‐
by‐case basis that each claimed expense is reasonably necessary.” Id. at 71 
n.5. 
22                                                     No. 17‐2809 

children. See 26 U.S.C. § 32. Due to her income level, Blake is 
virtually certain to receive the earned income tax credit each 
year. As a result, her CMI during the look‐back period under‐
stated her actual disposable income during the plan period. 
Accordingly, the bankruptcy court had discretion to consider 
the tax credit  when  calculating  Blake’s projected  disposable 
income. Other bankruptcy courts in this Circuit have reached 
the same conclusion. See, e.g., Morales, 563 B.R. at 871 (holding 
that debtor’s future receipt of earned income credit, child tax 
credit, and educational credit should be included when calcu‐
lating projected disposable income); In re Gibson, 564 B.R. at 
611–12  (same).  Indeed,  this  is  exactly  the  kind  of  forward‐
looking  approach  that  the  Supreme  Court  endorsed  in  Lan‐
ning. 
    The trustee argues that this calculation of Blake’s projected 
disposable income is “illusory” and “divorced from reality.” 
Of course, it is possible that Blake’s tax refund income might 
vary  during  the  commitment  period.  For  example,  Blake 
might  have  another  qualifying  child,  which  would  increase 
her  earned  income  tax  credit.  Alternatively,  her  earned  in‐
come  tax  credit  might  decrease  due  to  the  age  and  student 
status of her dependents. However, § 1325(b) does not require 
a debtor to pay all possible or actual future disposable income 
to the trustee. See In re Gibson, 564 B.R. at 612. Rather, it re‐
quires the debtor to commit all “projected disposable income.” 
11  U.S.C.  § 1325(b)(1)(B)  (emphasis  added).  Given  the  for‐
ward‐looking  nature  of  this  analysis,  there  is  always  a  risk 
that the debtor’s projected disposable income will not match 
up  perfectly  with  the  debtor’s  actual  disposable  income.  To 
arrive  at  a  reasonably  accurate  estimate,  Lanning  instructs 
courts  to  look  to  historical  practice  and  then  make  adjust‐
No. 17‐2809                                                               23 

ments  based  on  known  or  virtually  certain  information  re‐
garding  the  debtor’s  income  or  expenses.  Here,  the  bank‐
ruptcy court followed that guidance. This projected income is 
no  more  “illusory”  or  “divorced  from  reality”  than  Blake’s 
earned  income  from  her  regular  employment,  which  could 
also change during the commitment period. Moreover, in the 
event  Blake’s  earned  income  tax  credit  increases  in  future 
years,  her  plan  requires  her  to  turn  over  to  the  trustee  any 
portion of her tax refund that exceeds the amount already in‐
cluded in her projected disposable income. 
    Next,  the  trustee  argues  that,  “because  the  funds  are  re‐
ceived  annually and  not  on  a monthly  basis,” prorating the 
annual tax refund in this way artificially inflates the debtor’s 
income. However, the Code’s definition of “current monthly 
income” is not limited to income that is received on a monthly 
basis.15 Rather, the Code defines CMI as “the average monthly 
income from all sources that the debtor receives” during the 
six‐month look‐back period.16 11 U.S.C. § 101(10A) (emphasis 
added). This language requires debtors to average (i.e., pro‐
rate) all of their income—regardless of how regularly it is re‐
ceived.  See  Gibson,  564  B.R.  at  610  (“CMI  includes  all  in‐
come …, whether received weekly, monthly, annually, or on 

                                                 
      15 Indeed, if it were, an annual tax refund would not even be included 

in CMI. Accordingly, this argument is in tension with the trustee’s argu‐
ment that an annual tax refund must be included in CMI. 
      16 Again, although Blake did not receive her tax refund within the six‐

month look‐back period, the Supreme Court made clear in Lanning that 
courts may consider changes in the debtor’s income and expenses that are 
known or virtually certain to occur during the applicable commitment pe‐
riod, even if they differ from income or expenses during the look‐back pe‐
riod. 
24                                                                  No. 17‐2809 

an  irregular  basis.”).  The  bankruptcy  forms  and  instruction 
manual similarly tell debtors to prorate any income that is not 
received on a monthly basis. See Morales, 563 B.R. at 873 (citing 
Official Form 106I and Instructions: Bankruptcy Forms for In‐
dividuals 26 (Rev. Apr. 2016)).17 In addition, CMI is defined to 
“include[]  any  amount  paid  by  any  entity  other  than  the 
debtor … on a regular basis for the household expenses of the 
debtor  or  the  debtor’s  dependents.”  11  U.S.C.  § 101(10A)(B) 
(emphasis added). As the trustee acknowledges, tax refunds 
from the IRS meet this definition because they are paid on a 
regular basis (annually) for household expenses. For all these 
reasons,  Blake’s  income  tax  refund  qualifies  as  income  that 
must  be  included  in  CMI  even  though  it  is  not  received  in 
monthly  installments,  but  rather  as  an  annual  lump  sum. 
Thus, the court correctly allowed Blake to include a prorated 
version of her annual tax refund in her CMI when calculating 
her projected disposable income.  
    The trustee’s real complaint is not that the court allowed 
Blake to prorate her annual tax refund as monthly income. Af‐
ter all, the trustee wants to use that additional income for plan 
payments. Rather, the trustee objects to the court’s approach 
because it allows Blake to deduct reasonable expenses, thus 
potentially negating the amount that could otherwise be used 
to make plan payments.  
      But the statutory language and the Lanning decision sup‐
port the bankruptcy court’s approach on the other side of the 
ledger  as well. To calculate disposable  income, “Chapter 13 
                                                 
      17 The trustee argues that, “[w]here the language of the Code is at odds 

with the form,” the statute prevails. However, in this case, the statutory 
text  and  the official  forms  do  not  conflict.  To  the  contrary,  both  require 
proration. Thus, we need not choose between them.  
No. 17‐2809                                                         25 

utilizes  a  multi‐part  equation,  containing  both  an  income 
component and an expense component.” In re Brooks, 784 F.3d 
380,  383  (7th  Cir.  2015).  Specifically,  a  debtor  must  subtract 
from her CMI “amounts reasonably necessary to be expended 
… for the maintenance or support of the debtor or a depend‐
ent  of  the  debtor.”  11  U.S.C.  § 1325(b)(2).  Thus,  the  bank‐
ruptcy  court  properly  allowed  Blake  to  deduct  reasonably 
necessary  expenses  from  her  income  tax  refund.  Indeed,  as 
another bankruptcy court in this Circuit noted, “the trustee’s 
approach eliminates entirely the ‘expenses’ component from 
the statutory formula for plan payments … when the income 
is  received  annually.”  Morales,  563  B.R.  at  873.  If  Blake  ex‐
pected  to  receive  this  additional  income  in  the  form  of  bi‐
weekly  wages,  rather  than  an  annual  tax  refund,  no  one 
would question her ability to deduct reasonably necessary ex‐
penses from it when calculating her projected disposable in‐
come. See id. at 874. The trustee provides no persuasive reason 
to treat the income differently simply because she receives it 
in the form of a tax refund once a year.  
    Moreover, because we are dealing with projected disposa‐
ble  income,  Lanning  gives  bankruptcy  courts  discretion  “in 
unusual  cases”  to  “go  further  and  take  into  account  other 
known or virtually certain information about the debtor’s fu‐
ture  income  or  expenses.”  560  U.S.  at  519  (emphasis  added). 
The  bankruptcy  court  in  this  case  noted  that  below‐median 
income  debtors  like  Blake  have  “extremely  tight”  budgets 
that  “do  not  consider  all  the  commonly  incurred  expenses 
during the applicable commitment period.” As a result, these 
debtors often rely on their annual tax refund as “a poor per‐
son’s savings account.” In other words, the court determined 
that Blake’s expenses during the look‐back period did not ac‐
26                                                           No. 17‐2809 

curately reflect all of the expenses that she would actually in‐
cur during the commitment period. Thus, the court properly 
exercised its discretion to allow Blake to prorate reasonably 
necessary  expenses  that  would  be  incurred  throughout  the 
year.18  
   The trustee does not argue that Blake’s prorated expenses 
were not reasonably necessary. Instead, she argues that they 
“do not actually exist at the time the schedules are filed,” and 
debtors “cannot demonstrate that they will actually spend the 
refunds on that expense.” She asserts that Blake must provide 
evidence “demonstrating a historical practice of spending her 
refund on these exact same expenses every year.”  
   These  arguments  fail  for  two  reasons. First,  § 1325(b)(2) 
says  nothing  of  “actual”  expenses;  it  merely  describes 
“amounts  reasonably  necessary  to  be  expended  …  for  the 
maintenance or support of the debtor or a dependent of the 
debtor.”  11  U.S.C.  § 1325(b)(2)  (emphasis  added).  Notably, 
several other provisions of the Bankruptcy Code use the word 
“actual”  when  describing  expenses.  See,  e.g.,  11  U.S.C.  §§ 
330(a)(1)(B)  (allowing  a  court  to  award  the  trustee  “reim‐
bursement for actual, necessary expenses”), 1329(a)(4) (allow‐
ing for modification of the plan after confirmation to reduce 
payments “by the actual amount expended by the debtor to 
purchase health insurance”). Accordingly, we must presume 
                                                 
      18 Other bankruptcy courts in this Circuit have done the same. For ex‐

ample, in Royal, the court noted that the debtor had an “extremely tight” 
budget and “strongly suspect[ed] that [the debtor] defer[red] certain ex‐
penses, those that [could] wait until she receive[d] her yearly earned in‐
come tax credit.” 397 B.R. at 100. Preferring “to make decisions that [were] 
grounded in reality,” that court allowed the debtor to file an amended ex‐
pense schedule to offset the additional income in her tax refund. Id. 
No. 17‐2809                                                          27 

Congress  acted  intentionally  by  omitting  the  word  “actual” 
when describing the kinds of expenses that debtors may de‐
duct  from  their  CMI  when  calculating  projected  disposable 
income. See BFP v. Resolution Tr. Corp., 511 U.S. 531, 537 (1994) 
(“[I]t is generally presumed that Congress acts intentionally 
and  purposely  when  it  includes  particular  language  in  one 
section  of  a  statute  but  omits  it  in  another.”)  (alteration  in 
original) (quoting Chicago v. Envtl. Def. Fund, 511 U.S. 328, 338 
(1994))). 
    Second, the trustee’s argument is just another version of 
the rigid mechanical approach the Supreme Court rejected in 
Lanning.  Historical  practice  is  not  dispositive  in  every  case. 
Thus, the word “projected” implies more than merely multi‐
plying  past  expenses by  the  amount  of  time  in  the commit‐
ment period. See Lanning, 560 U.S. at 514 (“While a projection 
takes  past  events  into  account,  adjustments  are  often  made 
based on other factors that may affect the final outcome.”); In 
re Kibbe, 361 B.R. 302, 312 n.9 (B.A.P. 1st Cir. 2007) (“The word 
‘multiplied’ is quite different from the word ‘projected.’ The 
former requires only mathematical acumen; the latter, math‐
ematic  acumen  adjusted  by  deliberation  and  discretion.”). 
Here, consistent with Lanning and the text of § 1325(b)(2), the 
court  made  adjustments  to  Blake’s  projected  disposable  in‐
come  based  on  known  or  virtually  certain  future  expenses 
(e.g.,  her  sons’  high  school  graduation  expenses)  that  were 
reasonably necessary.  
        2. The  Bankruptcy  Court’s  Holding  Is  Consistent  With 
           The Good Faith Requirement Under § 1325(a)(3) 
    Next, the trustee argues that, if debtors are allowed to pro‐
rate in this manner to comply with § 1325(b), their schedules 
28                                                        No. 17‐2809 

and plans will not comply with the good faith requirement in 
§ 1325(a). 
    Before  the  court  may  confirm  a  bankruptcy  plan,  the 
debtor  must  also  show  the  requirements  in  § 1325(a)  have 
been  met.  Section  1325(a)(3)  requires  that  the  plan  be  “pro‐
posed in good faith.” 11 U.S.C. § 1325(a)(3). “In considering 
whether  a  plan  is  filed  in  good  faith,  the  court  asks  of  the 
debtor: ‘Is he really trying to pay the creditors to the reasona‐
ble limit of his ability or is he trying to thwart them?’” In re 
Smith, 286 F.3d 461, 466 (7th Cir. 2002) (quoting In re Schaitz, 
913 F.2d 452, 453 (7th Cir. 1990)). “At base, this inquiry often 
comes down to a question of whether the filing is fundamen‐
tally unfair.” Id. (quoting In re Love, 957 F.2d 1350, 1357 (7th 
Cir. 1992)). “Whether a plan or petition is filed in good faith 
is a question of fact based on the totality of the circumstances 
surrounding the proposed plan.” Id. Because “[a] bankruptcy 
court’s determination that a plan was filed in good faith is a 
factual finding,” we will only reverse “if the court’s finding 
was clearly erroneous.” Id. at 465.  
    The trustee argues that when courts prorate the annual tax 
refund  and  associated  expenses  on  a  monthly  basis,  the 
debtor’s expense schedule is “subject to manipulation” in vi‐
olation of the good faith requirement. The trustee questions 
the accuracy of Blake’s projected expenses in this case, espe‐
cially  because  she  filed  an  amended  expense  schedule  four 
times.  
    By confirming Blake’s plan, the bankruptcy court implic‐
itly found, based on the totality of the circumstances, that her 
plan was proposed in good faith. Moreover, the trustee never 
objected  to  confirmation  of  Blake’s  plan  in  the  bankruptcy 
court  on  the  ground  that  it  was  proposed  in  bad  faith,  and 
No. 17‐2809                                                         29 

does not point to anything in the record on appeal to suggest 
that Blake was trying to thwart her creditors.  
     True,  Blake  amended  her  expense  schedule  multiple 
times.  However,  Bankruptcy  Rule  1009  allows  a  debtor  to 
amend her schedules “as a matter of course at any time before 
the case is closed.” Fed. R. Bankr. P. 1009(a). This “precludes 
an inquiry into the Debtor’s good faith” based solely on the 
filing  of  amended  schedules.  In  re  Padula,  542  B.R.  753,  760 
(Bankr. E.D. Va. 2015), aff’d, 651 F. App’x 228 (4th Cir. 2016).  
    Moreover,  the  “nature  and  timing”  of  Blake’s  amend‐
ments do not suggest bad faith. Cf. In re Powers, 554 B.R. 41, 
57  (Bankr.  N.D.N.Y.  2016).  When  Blake  first  amended  her 
Schedule J in September 2016, she reduced the amount of her 
monthly  expense  for  shoes  and  clothing  from  $200  to  $85. 
When Blake next amended her Schedule J in December 2016, 
she reduced her monthly expense for food and housekeeping 
from $500 to $400 and her monthly expense for personal care 
from $40 to $35.  By  making  these  reductions  in  her budget, 
Blake completely offset the increase in her monthly rent. As a 
result, the amount of disposable monthly income available to 
make  plan  payments  to  her  creditors  remained  exactly  the 
same. In April 2017, Blake amended her Schedule J again be‐
cause the bankruptcy court told her to do so in its March 2017 
order. In that amendment, Blake added monthly expenses for 
furniture, medical and dental, as well as graduation expenses. 
However, she reduced the amount to be spent on clothing and 
shoes. Similarly, when Blake amended her expense schedule 
again in May 2017 to add an expense for car repairs, she pro‐
portionately  reduced  her  monthly  furniture  expense.  These 
amendments do not suggest that Blake was trying to “thwart” 
her  creditors.  Smith,  286  F.3d  at  466.  To  the  contrary,  Blake 
30                                                         No. 17‐2809 

repeatedly  reduced  her  own  spending  so  that  her  creditors 
would not take a hit. If anything, these amendments evince a 
good faith attempt to pay her creditors to the reasonable limit 
of her ability. Furthermore, the nature of Blake’s expenses dis‐
tinguish this case from the other cases that the trustee relies 
on. See, e.g, In re McNichols, 254 B.R. 422, 431 (Bankr. N.D. Ill. 
2000)  (concluding  that  debtor’s  plan  did  not  meet  the  good 
faith  requirement  because  she  testified  that  her  spouse  still 
spent $720 for manicures and $1,680 for a housekeeper, which 
showed that “the Debtor continues to live an opulent lifestyle 
while  paying  a  relatively  small  dividend  to  her  unsecured 
creditors”).  
     The trustee argues that Blake’s prior bankruptcy case also 
demonstrates a lack of good faith. Blake filed a previous bank‐
ruptcy case that was dismissed within one year of the filing of 
this matter due to Blake’s failure to make plan payments. As 
a  result,  this  case  was  presumed  to  have  been  filed  in  bad 
faith. 11 U.S.C. § 362(c)(3)(C). To rebut this presumption and 
extend  the  automatic  bankruptcy  stay  at  the  outset  of  this 
case,  Blake had  to provide “clear and convincing  evidence” 
that  this  case  was  filed  in  good  faith.  Id.  To  that  end,  Blake 
submitted a declaration stating that she had suffered a loss in 
income because one of her children was no longer receiving 
social  security  benefits.  Blake  also  agreed  to  go  on  “payroll 
control”—i.e.,  her  monthly  payments  to  the  trustee  would 
come  directly  from  her  employer—to  facilitate  making  her 
plan payments. There were no objections to Blake’s motion to 
extend the automatic stay, and the bankruptcy court granted 
it. Thus, the bankruptcy court implicitly found that the instant 
case was not filed in bad faith.  
No. 17‐2809                                                           31 

    Finally, the trustee argues that the bankruptcy court was 
required to hold an evidentiary hearing so the trustee could 
cross‐examine  Blake  about  the  accuracy  of  her  expenses. 
However,  “[n]othing  in  the  statutes  or  case  law  requires  a 
hearing every time the issue of good faith is raised in a Chap‐
ter 13 proceeding. The bankruptcy court, exercising its sound 
discretion, is in the best position to determine when an evi‐
dentiary  hearing  on  the  issue  of  good  faith  is  necessary.” 
Noreen  v.  Slattengren,  974  F.2d  75,  76  (8th  Cir.  1992).  We  ac‐
cordingly  defer  to  the  bankruptcy  court’s  judgment  that  an 
evidentiary hearing was not necessary. 
        3. The  Bankruptcy  Court’s  Holding  Is  Consistent  With 
           The Feasibility Requirement in § 1325(a)(6) 
    In  addition  to  satisfying  the  good  faith  requirement,  the 
debtor’s plan must be feasible. See 11 U.S.C. § 1325(a)(6) (re‐
quiring that the debtor “be able to make all payments under 
the plan and to comply with the plan”). “To be feasible, the 
plan  must  have  a  reasonable  likelihood  of  success  as  deter‐
mined  by  the  particular  circumstances  of  the  plan  and  the 
case.”  In  re  Olson,  553  B.R.  343,  348  (Bankr.  N.D.  Ill.  2016). 
“While  the  feasibility  requirement  is  not  rigorous,  the  plan 
proponent must, at minimum, demonstrate that the Debtor’s 
income exceeds expenses by an amount sufficient to make the 
payments  proposed  by  the  plan.” Id.  (quoting  In  re  Ber‐
nardes, 267 B.R. 690, 695 (Bankr. D.N.J. 2001)). “Because the is‐
sue of feasibility is one of fact, the determination by the bank‐
ruptcy  court  will  not  be  disturbed  unless  the  decision  is 
clearly erroneous.” 6 Norton Bankr. L. & Prac. 3d § 112:28.  
    The trustee argues that, because debtors only receive their 
tax  refund  once  a  year  as  a  lump  sum,  and  not  in  monthly 
installments,  debtors  will  not  have  sufficient  cash  flow  to 
32                                                         No. 17‐2809 

make  their  monthly  plan  payments.  As  a  result,  the  trustee 
claims that prorating the debtor’s annual tax refund and as‐
sociated  expenses  in  this  way  will  necessary  result  in  plans 
that are not feasible.  
    This argument fails for two reasons. First, feasibility turns 
on the “particular circumstances of the plan and the case.” Ol‐
son, 553 B.R. at 348. As a result, per se rules are not appropri‐
ate in this context. See Blackshear, 531 B.R. at 719 (“The deter‐
mination of feasibility must be done on a case by case basis 
and is not subject to per se rules.” (quoting 8 Collier on Bank‐
ruptcy ¶ 1325.07[1] p. 1325–49)). Here, by confirming Blake’s 
plan, the bankruptcy court implicitly found that Blake would 
be able to make her payments under the plan, and the trustee 
points  to  no  reason  to  think  otherwise.  See  id.  (holding  that 
bankruptcy court’s “implicit conclusion that the plan is feasi‐
ble” would not be disturbed on appeal to district court).  
    Second, even if per se rules were appropriate, bankruptcy 
courts have rejected the trustee’s argument that prorating an 
annual tax refund and associated expenses will automatically 
render plans unfeasible. See, e.g., Morales, 563 B.R. at 874; Gib‐
son, 564 B.R. at 612. “If the debtor has reasonable expenses that 
offset the tax credits, her plan payment will not increase.” Mo‐
rales,  563  B.R.  at  874.  And  if  expenses  do  not  offset  the  tax 
credits,  such  that  the  plan  payment  does  increase,  “[t]he 
debtor is free to adjust the timing of payment for expenses so 
that he can make … plan payments on time.” Gibson, 564 B.R. 
at 612. The debtor can accomplish this “either by saving the 
amounts received from the tax credits and using them to pay 
expenses during the year, or by delaying paying bills and de‐
ferring purchases until she received the tax credits.” Morales, 
563 B.R. at 874.  
No. 17‐2809                                                            33 

    Thus,  the  bankruptcy  court’s  approach  does  not  make 
debtor’s plans less feasible. If anything, this approach makes 
the  debtor’s  plan  more  feasible  because  it  gives  the  debtor 
more flexibility in their budget to account for additional ex‐
penses throughout the  year.  See id. at  875 (“Rooted in  all of 
these approaches is the sensible recognition that, to succeed 
in a chapter 13 case, a debtor must have some flexibility in his 
budget.”). 
        4. The  Bankruptcy  Court’s  Holding  Promotes  The  Pur‐
           poses of Chapter 13 
     In light of the analysis supra, we need not delve into the 
purposes  behind  Chapter  13  or  public  policy  arguments.  In 
this context, we have said that “[r]ights depend … on what 
the Code provides rather than on notions of equity.” Sunbeam 
Prod.,  Inc.  v.  Chi.  Am.  Mfg.,  LLC,  686  F.3d  372,  376  (7th  Cir. 
2012) (“[A]rguments based on views about the purposes be‐
hind the Code, and wise public policy, cannot be used to su‐
persede the Code’s provisions.”) (citing RadLAX Gateway Ho‐
tel, LLC v. Amalgamated Bank, 566 U.S. 639, 649 (2012)). 
    Nevertheless,  the  bankruptcy  court’s  holding  also  pro‐
motes the underlying purposes of Chapter 13, “which are to 
allow the debtor a fresh start where it is possible to do so with‐
out liquidating the debtor’s assets …, while at the same time 
ensuring that the debtor devotes all of her disposable income 
during the life of the plan to repaying creditors.” Germeraad v. 
Powers,  826  F.3d  962,  971  (7th  Cir.  2016).  The  purpose  of 
providing the earned income tax credit to the working poor is 
to “help them meet the basic costs of life.” In re Brockhouse, 220 
B.R. 623, 625 (Bankr. C.D. Ill. 1998); see also Sorenson v. Secʹy of 
Treasury of U.S., 475 U.S. 851, 864 (1986). By allowing debtors 
34                                                  No. 17‐2809 

to retain the portion of their tax credit that is used for reason‐
ably  necessary  living  expenses,  the  bankruptcy  court’s  ap‐
proach ensures that debtors will actually be able to make their 
plan payments and get the fresh start envisioned by Chapter 
13.  
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 
No. 17‐2809                                                          35 

     MANION, Circuit Judge, concurring in part and concurring 
in  the  judgment.  I  join  the  vast  majority  of  the  court’s  well‐
written opinion, but write separately out of concern that this 
case should not have been here on direct appeal. Particularly, 
there are two things that future panels should watch for when 
a case comes here on direct appeal from a bankruptcy court. 
First, it’s important that we not grant direct appeal in the ab‐
sence  of  a  petition  filed  in  accordance  with  Federal  Rule  of 
Appellate Procedure 5. And second, we should not grant such 
a petition if there is no dispute between the parties on the is‐
sue that prompted the bankruptcy court to certify the case in 
the first place.  
    This court has jurisdiction over a direct appeal from bank‐
ruptcy court if (1) the bankruptcy court certifies that the judg‐
ment involves a question of law that we have not yet decided; 
and (2) we authorize the direct appeal. 28 U.S.C. § 158(d)(2); 
see In re Turner, 574 F.3d 349, 357 (7th Cir. 2009) (Sykes, J., dis‐
senting). Thus, we have discretion to deny direct review even 
if the bankruptcy court certifies the case. That makes it very 
important for us to adhere to the rules and require the party 
seeking to invoke our jurisdiction to file a petition pursuant 
to  Rule  5.  As  Judge  Sykes  wrote  in  Turner,  a  petition  is  not 
perfunctory, but “a substantive adversarial pleading intended 
to persuade the appellate court to accept the case.” 574 F.3d at 
359.  It  also  triggers  the  opposing  party’s  opportunity  to  re‐
spond with reasons why we should not accept jurisdiction. Id. 
Without a petition, we cannot properly exercise our discretion 
to accept or reject a direct appeal and so we end up deferring 
to  the  bankruptcy  court’s  certification  decision.  The  bank‐
ruptcy court’s decision to certify a particular case may be cor‐
rect,  but  we  have  an  obligation  to  determine  for  ourselves 
whether the case truly merits direct review.  
36                                                         No. 17‐2809 

    This  is  the  type  of  case  that  probably  should  have  gone 
through the normal process of appeal to the district court first. 
There was simply no compelling reason to grant direct review 
here. If we had required the trustee to file a petition, we would 
have seen that the parties were in agreement on the only issue 
the bankruptcy court deemed certifiable: whether the earned 
income  tax  credit  counts  as  income  under  the  Bankruptcy 
Code. The lack of adversarial briefing on this question makes 
the present case a poor vehicle for its resolution. See City & 
Cty.  of  San  Francisco  v.  Sheehan,  135  S.  Ct.  1765,  1773  (2015) 
(“San  Francisco,  the  United  States  as  amicus  curiae,  and 
Sheehan all argue (or at least accept) that § 12132 applies to 
arrests. No one argues the contrary view. As a result, we do 
not think that it would be prudent to decide the question in 
this case.”). Like the Supreme Court when it denies certiorari, 
we  should  as  a  prudential  matter  decline  to  hear  direct  ap‐
peals in cases where the only issue deemed certifiable is not 
disputed. 
    All that being said, what’s done is done. We have agreed 
to hear this case and there is no reason to send it back at this 
point. I join all but Parts II‐A and II‐B of the court’s well‐rea‐
soned opinion because it correctly holds that the bankruptcy 
court did  not abuse its discretion in  overruling  the  trustee’s 
objections to the debtor’s Chapter 13 plan. Because we have 
no adverse briefing on the issue and its resolution would not 
affect  the  outcome,  I  would  express  no  opinion  on  whether 
the  earned  income  tax  credit  qualifies  as  income  under  the 
Bankruptcy Code. Since we have already agreed to take juris‐
diction, I concur in the judgment to affirm the decision below.